United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      April 3, 2006
                                FOR THE FIFTH CIRCUIT
                                                                                Charles R. Fulbruge III
                                                                                        Clerk

                                       No. 05-51099



       DIANA ESPARZA,

                                                           Plaintiff-Appellant,

                                            versus

       TELERX MARKETING, INC.,

                                                           Defendant-Appellee.


          Appeal from the United States District Court for
                    the Western District of Texas
                        (USDC No. 3:04-CV-241)
     _________________________________________________________


Before REAVLEY, JOLLY and DeMOSS, Circuit Judges.

PER CURIAM:*

       The judgment of the district court is affirmed for the

following reasons:

       1.    In his opinion dated May 10, 2005, the judge rejected

the retaliation claim for reasons with which we agree.                             Esparza

was terminated because of her falsification of the record and was

unrelated to her simultaneous complaint of objectionable sexual


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
conduct.

     2.    We also agree with the judge’s rejection of the sexual

harassment claim in his opinion dated June 11, 2005.    However

distasteful and objectionable were these events for which she

complains, there is no evidence that she perceived them to

interfere with her work performance and create an abusive working

environment.     See Mentor Sav. Bank v. Vinson, 106 S.Ct. 2399,

2405 (1986); LaDay v. Catalyst Technology, Inc., 302 F.3d 474,

482 (5th Cir. 2002).

     AFFIRMED.




                                   2